      20-11207-scc              Doc 1        Filed 05/15/20 Entered 05/15/20 16:10:17                                Main Document
                                                          Pg 1 of 19
 Debtor      Digicel Group One Limited                                               Case number (if known)
             Name



 ill in this information to identify the case:
 United States Bankruptcy Court for the:
       Southern       District of     New York
                                         (State)                                                                              ☐ Check if this is an
 Case number (If known): _________________________ Chapter 15                                                                   amended filing


 Official Form 401
 Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                        12/15

 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).

 1.   Debtor’s name                      Digicel Group One Limited


 2.   Debtor’s unique identifier         For non-individual debtors:

                                            ☐ Federal Employer Identification Number (EIN) ___ ___ – ___ ___ ___ ___ ___ ___ ___
                                            ☒ Other 53897                            . Describe identifier Registrar of Companies in Bermuda
                                              Registration Number.

                                         For individual debtors:

                                            ☐ Social Security number: xxx – xx– ____ ____ ____ ____
                                            ☐ Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____
                                            ☐ Other                                  . Describe identifier                                      .

 3.   Name of foreign
      representative(s)                  Mike Morrison, Charles Thresh and James Bennett

 4.   Foreign proceeding in
      which appointment of the           Provisional liquidation and scheme proceedings under the Companies Act 1981, a Bermuda statute,
      foreign representative(s)          pending before the Supreme Court of Bermuda.
      occurred

 5.   Nature of the foreign
      proceeding                         Check one:
                                         ☐ Foreign main proceeding
                                         ☐ Foreign nonmain proceeding
                                         ☒ Foreign main proceeding, or in the alternative foreign nonmain proceeding

 6.   Evidence of the foreign            ☐ A certified copy, translated into English, of the decision commencing the foreign proceeding and
      proceeding                           appointing the foreign representative is attached.
                                         ☐ A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                           proceeding and of the appointment of the foreign representative, is attached.
                                         ☒ Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                            representative is described below, and relevant documentation, translated into English, is attached.
                                           Joint Provisional Liquidators Appointment Order and Convening Order, attached hereto as Exhibits
                                           1 and 2, respectively, commencing foreign main proceedings and authorizing foreign
                                           representatives.




Official Form 401                        Chapter 15 Petition for Recognition of a Foreign Proceeding                                         Page 1
       20-11207-scc            Doc 1            Filed 05/15/20 Entered 05/15/20 16:10:17                               Main Document
                                                             Pg 2 of 19
 Debtor      Digicel Group One Limited                                                 Case number (if known)
             Name




 7.    Is this the only foreign          ☐ No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or
       proceeding with respect to          against the debtor is pending.)
       the debtor known to the
       foreign representative(s)?        ☒ Yes


 8.    Others entitled to notice         Attach a list containing the names and addresses of:
                                         (i)   all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)  all parties to litigation pending in the United States in which the debtor is a party at the time of
                                               filing of this petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.

 9.    Addresses                         Country where the debtor has the center of its               Debtor’s registered office:
                                         main interests:
                                         Bermuda                                                      Clarendon House                    2 Church Street
                                                                                                      Number                             Street


                                                                                                      P.O. Box

                                                                                                      Hamilton           HM                       11
                                                                                                      City       State/Province/Region   ZIP/Postal Code

                                                                                                      Bermuda
                                                                                                      Country

                                         Individual debtor’s habitual residence:                      Address of foreign representative(s):

                                                                                                      Crown House            4 Par-La-Ville Road
                                         Number          Street                                       Number                         Street


                                         P.O. Box                                                     P.O. Box

                                                                                                      Hamilton           HM                       08
                                         City       State/Province/Region   ZIP/Postal Code           City       State/Province/Region   ZIP/Postal Code

                                                                                                      Bermuda
                                         Country                                                      Country



 10.   Debtor’s website (URL)            https://www.digicelgroup.com/en.html


 11.   Type of debtor                    Check one:
                                         ☒ Non-individual (check one):
                                                ☐ Corporation. Attach a corporate ownership statement containing the information described in
                                                  Fed. R. Bankr. P. 7007.1.
                                                ☐ Partnership
                                                ☒ Other. Specify: Bermuda exempted company with limited liability
                                         ☐ Individual




Official Form 401                        Chapter 15 Petition for Recognition of a Foreign Proceeding                                               Page 2
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 3 of 19
  20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                      Pg 4 of 19

                                      Exhibit 1

Joint Provisional Liquidator Appointment Order of Supreme Court of Bermuda Commencing
              Foreign Main Proceeding and Authorizing Foreign Representative
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 5 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 6 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 7 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 8 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 9 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 10 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 11 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 12 of 19

                                    Exhibit 2

               Convening Order of Supreme Court of Bermuda
   Commencing Foreign Main Proceeding and Authorizing Foreign Representative
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 13 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 14 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 15 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 16 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 17 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 18 of 19
20-11207-scc   Doc 1   Filed 05/15/20 Entered 05/15/20 16:10:17   Main Document
                                    Pg 19 of 19
